Filed 9/7/21 P. v. Quiroz CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B311331

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. TA148872-01)
         v.

BRENDA QUIROZ,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lynn D. Olson, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        _______________
      Brenda Quiroz appeals from the judgment entered after she
pleaded no contest and was found guilty of one count of
attempted murder and one count of aggravated assault and
admitted with respect to the charge of attempted murder that she
had personally used a firearm and inflicted great bodily injury on
the victim. No arguable issues have been identified following
review of the record by Quiroz’s appointed appellate counsel or
our own independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Quiroz was charged in an amended felony complaint filed
July 18, 2019 with two counts of attempted willful, deliberate and
premeditated murder (Pen. Code, §§ 187, subd. (a), 664), shooting
at an occupied vehicle (Pen. Code, § 246) and conspiracy to
commit a felony (murder) (Pen. Code, § 182, subd. (a)(1)), with
special allegations she had personally used a handgun when
committing all four offenses (Pen. Code, § 12022.53, subd. (b)), all
the offenses had been committed for the benefit of a criminal
street gang (Pen. Code, § 186.22, subd. (b)) and she had inflicted
great bodily injury on one of the attempted murder victims (Pen.
Code, § 12022.7, subd. (a)).
       Quiroz entered into a negotiated plea agreement prior to
her preliminary hearing. According to the description of the
crime in the probation report, Quiroz had an argument with
Julio R. several days before the shooting after Quiroz had flirted
with Julio R.’s girlfriend, Maria P. On March 27, 2019 at
approximately 1:00 a.m., as Julio R. parked his car in front of his
house with Maria P. in the front passenger seat, Quiroz got out of
a red truck and fired four or five rounds in their direction.
Julio R. was struck in the right arm.




                                 2
       Following her arrest Quiroz told police officers she was a
member of the South Los 13 criminal street gang. Quiroz said
she did not want to shoot Julio R. following their argument but
members of her gang insisted that she do so or she would be
disciplined. The driver of the red truck had given Quiroz a
loaded firearm and instructed her to shoot at Julio R.’s vehicle.
Quiroz claimed she had only fired in the air, not directly at either
Julio R. or Maria P.
       On the People’s motion the court ordered the complaint
amended by interlineation to add a count of assault by means of
force likely to cause great bodily injury (Pen. Code, § 245,
subd. (a)(4)). Pursuant to a negotiated agreement, Quiroz
pleaded no contest to one count of attempted murder, one count of
aggravated assault and admitted the firearm-use and great
bodily injury enhancement allegations. As part of her plea
agreement, Quiroz waived her right to appeal the disposition of
her case, “based on either the state of facts or law.” The court
sentenced Quiroz to an aggregate state prison term of 20 years.
       Quiroz filed a timely notice of appeal.
                           DISCUSSION
       We appointed counsel to represent Quiroz on appeal. After
reviewing the record, counsel filed a brief raising no issues. On
July 13, 2021 counsel wrote Quiroz and advised her that counsel
intended to file a no-issue brief and that Quiroz personally could
submit her own supplemental letter brief in which she identified
any contentions or issues she wished us to consider. We have
received no response.
       We have reviewed the entire record in this case and are
satisfied appellate counsel for Quiroz has complied with counsel’s
responsibilities and there are no arguable issues. (Smith v.




                                 3
Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly (2006)
40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)
                         DISPOSITION
     The judgment is affirmed.



                                         PERLUSS, P. J.
We concur:



     SEGAL, J.




     FEUER, J.




                                4